Brownson, P. J.,
— Section 9 of the Practice Act of May 14, 1915, P. L. 483, requires that the statement of claim “shall be sworn to by the plaintiff or some person having knowledge of the facts." The statement in this case is not sworn to by the plaintiff, but by his attorney. The affidavit of the attorney contains an averment “that deponent has knowledge of the facts,” but it honestly proceeds to explain that what the affiant means by this statement is that the plaintiff and others present at the transaction informed him what the facts are and he believes the information so given to him to be true. This is not “knowledge” within the meaning of the statute. The plaintiff cannot avoid incurring the responsibilities incident to making oath to his statement of claim by communicating information to another and having the latter make oath on the strength of such information. When another than the plaintiff makes the oath, the affiant must be a person having knowledge as distinguished from hearsay information.
We think, therefore, that this statement of claim, as it does not conform to the requirement of the Act of 1915, is insufficient to entitle the plaintiff to ask for a judgment, even should the affidavit of defence be found to be also defective. Therefore, without considering the question of the latter’s sufficiency, we will discharge the rule.
And now, Aug. 27, 1923, after argument and due consideration, it is ordered that the rule for judgment for want of a sufficient affidavit of defence be discharged.
Prom Harry D. Hamilton, Washington, Pa.